Exhibit 10.2

 

THIS AMENDED AND RESTATED LOAN PROCEEDS NOTE AMENDS AND RESTATES IN ITS ENTIRETY
THE LOAN PROCEEDS NOTE, DATED AUGUST 16, 2013, ISSUED BY LEVEL 3 COMMUNICATIONS,
LLC TO LEVEL 3 FINANCING, INC. IN THE INITIAL PRINCIPAL AMOUNT OF
$2,610,500,000.

 

AMENDED AND RESTATED
LOAN PROCEEDS NOTE

 

PRINCIPAL SUM:

US$3,810,500,000

 

 

ISSUE DATE:

October 4, 2013

 

 

PAYEE:

Level 3 Financing, Inc., a Delaware corporation

 

Level 3 Communications, LLC, a limited liability company organized under the
laws of the State of Delaware (the “Payor”), for value received, hereby promises
to pay ON DEMAND to the order of the Payee stated above, the Principal Sum
stated above (or so much thereof as shall not have been prepaid or, in
accordance with Section 6.11(b) of the Credit Agreement referred to below,
otherwise reduced from time to time as reflected in the books and records of the
Payee) and to pay interest (computed on the basis of a 360-day year comprised of
twelve 30-day months) on the unpaid principal hereof from the Issue Date stated
above, or from the most recent date to which interest has been paid, at the
rates payable by the Payee in respect of its $3,810,500,000 Tranche B-II 2019
Term Loans (as defined in the Credit Agreement), Tranche B-III 2019 Term Loans
(as defined in the Credit Agreement) and Tranche B 2020 Term Loans  (as defined
in the Credit Agreement and, together with the Tranche B-II 2019 Term Loans and
Tranche B-III 2019 Term Loans, the “Term Loans”) incurred under the Credit
Agreement dated as of March 13, 2007, as amended and restated by the Amendment
Agreement dated as of April 16, 2009, as further amended by the First Amendment
dated as of May 15, 2009, as further amended and restated by the Second
Amendment Agreement dated as of October 4, 2011, as further amended and restated
by the Third Amendment Agreement dated as of November 10, 2011, as further
amended and restated by the Fourth Amendment Agreement dated as of August 6,
2012, as further amended and restated by the Fifth Amendment Agreement dated as
of October 4, 2012, as further amended and restated by the Sixth Amendment
Agreement dated as of August 12, 2013, as further amended and restated by the
Seventh Amendment Agreement dated as of August 16, 2013 and as further amended
and restated by the Eighth Amendment Agreement dated as of October 4, 2013  (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Payee, Level 3 Communications, Inc., the Lenders party
thereto and Merrill Lynch Capital Corporation, as Administrative Agent and
Collateral Agent, in cash in arrears on each Interest Payment Date (as defined
in the Credit Agreement), commencing on such date when the first payment of
interest is due or made on the Term Loans, until such Principal Sum (as reduced
from time to time in accordance with Section 6.11(b) of the Credit Agreement and
reflected in the books and records of the Payee) shall have been paid in full. 
Payments of principal and interest shall be made in US dollars and in
immediately available funds at the appropriate office of the Payee (as
designated by the Payee to the Payor).  The Payee may demand payment of the
unpaid principal of this Note in whole or in part at any time.  In the event the
Payee shall demand payment in connection with a prepayment

 

--------------------------------------------------------------------------------


 

of the Term Loans which, pursuant to the Credit Agreement, requires a prepayment
premium, fee or breakage cost payment, the Payor shall pay a premium, fee or
breakage cost payment, as the case may be, on the principal amount repaid in an
amount equal to the amount of such premium, fee or breakage cost payment under
the Credit Agreement.

 

No failure or delay on the part of the Payee in exercising any of its rights,
powers or privileges hereunder shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege.  The remedies provided herein are cumulative and are
not exclusive of any remedies provided by law.

 

Presentment and demand for payment, notice of default, dishonor or nonpayment,
protest and notice of protest and all other demands and notices in connection
with delivery, acceptance, performance or enforcement of this Note are hereby
waived by the Payor.

 

Neither the Payor nor other parties hereafter becoming liable for payment of
this Note shall ever be required to pay interest on this Note at a rate in
excess of the maximum interest that may be lawfully charged under applicable
law, and the provisions of this paragraph shall control over all provisions of
this Note which may be in apparent conflict herewith.  In the event that the
Payee shall collect monies which are deemed to constitute interest which would
increase the effective interest rate on this Note to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the lawful rate shall, upon such determination, at the
option of the Payee, be either immediately returned to the Payor or credited
against the principal balance of this Note then outstanding, in which event any
and all penalties of any kind under applicable law as a result of such excess
interest shall be inapplicable.

 

The Payee may assign this Note without the consent of the Payor.  The Payor may
not assign any of its rights and obligations under this Note without the prior
written consent of the Payee.  Any assignment made in violation of the foregoing
prohibition shall be void.

 

This Note and the rights and obligations of the Payee and Payor hereunder shall
be governed by, and interpreted and construed in accordance with, the laws of
the State of New York, without regard to conflicts of law principles thereof.

 

[remainder of page intentionally blank;  signature page is the next page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Loan
Proceeds Note as of the date first above written.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Loan
Proceeds Note as of the date first above written.

 

 

 

LEVEL 3 COMMUNICATIONS, LLC,

 

 

 

 

 

by

 

 

 

/s/ Rafael Martinez-Chapman

 

 

 

Name:

Rafael Martinez-Chapman

 

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

LEVEL 3 FINANCING, INC.,

 

 

 

 

 

 

 

 

 

/s/ Sunit S. Patel

 

 

 

Name:

Sunit S. Patel

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN PROCEEDS NOTE]

 

3

--------------------------------------------------------------------------------


 

BOND POWER

 

FOR VALUE RECEIVED, Level 3 Financing, Inc.,

hereby sells, assigns and transfers unto
                                                                                                                                         
the Note, dated October 4, 2013, in the principal amount of $3,810,500,000
issued by Level 3 Communications, LLC to Level 3 Financing, Inc. and hereby
irrevocably constitutes and appoints                
                                                      attorney to transfer the
said Note with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

LEVEL 3 FINANCING, INC.,

 

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------